DETAILED ACTION
	Claims 1-11 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a national stage entry of PCT/JP2019/034729 filed on 9/4/2019 and claims foreign priority to JP2018-165450 filed on 9/4/2018.

Claim Objections
Claims 1 and 10-11 are objected to because of minor informalities.
Claim 1 recites “increacing.”  Appropriate correction to “increasing” is required.
Claim 10 recites “the reaction is terminated at the point in time when the acid value of the reaction solution after the lipase hydrolysis reaction has come to lie between 90 and 150.” It is recommended to change the wording to “the reaction is terminated at the point in time when the acid value of the reaction solution after the lipase hydrolysis reaction is between 90 and 150.”
Claim 11 recites “which further comprises a step of recovering the glycerides after the reaction.” It is recommended to change to “wherein the method further comprises…”





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukihisa et al. (JP95051075; hereafter Yukihisa).  
Pertaining to claims 1 and 6, Yukihisa teaches “a method for simply and efficiently producing a docosahexaenoic acid-containing substance such as triglyceride or fatty acid containing docosahexaenoic acid as a constituent fatty acid in a high concentration” (paragraph 10, lines 1-4). Yukihisa teaches the method as follows: “A 1 hydrolysis is performed by allowing a lipase derived from Candida genus to act on a triglyceride having a ratio of docosahexaenoic acid in constituent fatty acids of 20 wt% or more, and a ratio of docosahexaenoic acid in the constituent fatty acids is 50 wt% or more. This method for producing the docosahexaenoic acid-containing material is characterized by performing the 2 hydrolysis by the action of a lipase for hydrolyzing monoglyceride or diglycerides from the genus Penicillium and fractionating the triglyceride containing docosahexaenoic acid as a constituent fatty acid at high concentration" (paragraph 11, part (1)). Yukihisa gives examples of lipases derived from the Candida genus such as those derived from “Candida cylinrdacea and Candida rugosa strains” (paragraph 13, lines 4-5). Yukihisa specifies that triglycerides are the starting material but stipulates that “It is also possible to use these fish oils or fats and oils as they are” (paragraph 12, lines 6-7). Yukihisa teaches that “The hydrolysis reaction is usually carried out at 20 to 70 ° C” (paragraph 0019, lines 4-5) and further teaches two separate lipase hydrolysis reactions wherein each reaction lasts 10-24 hours (paragraph 20, lines 5-6, and paragraph 26, lines 2-4).
Yukihisa does not teach that the lipase hydrolysis reaction temperature must be less than 30 °C and that the reaction time of a combined hydrolysis reaction using a lipase and partial glyceride lipase must be less than 15 hours. However, the specified reaction temperature range of Yukihisa overlaps with the claimed range of the instant application. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Yukihisa to combine the two hydrolysis reactions in order to shorten reaction time to 15 hours or less and to limit the hydrolysis temperature to less than 30 °C. One would have been motivated to make these modifications in order to lower manufacturing costs. See MPEP 2144.05 regarding the obviousness of overlapping, approaching, and similar ranges. 
Pertaining to claim 4, Yukihisa specifies that “The amount of lipase from Candida genus is preferably from 10 to 2000 units, preferably from 200 to 500 units per 1 g of triglyceride” (paragraph 18, lines 1-2).
Pertaining to claim 5, Yukihisa teaches that the relative amounts of lipase activity from Candida cylindracea and Penicillium cyclopium as 25,000 units (paragraph 35, lines 4-5) and 10,000 units (paragraph 36, lines 1-3), respectively. The activity ratio of these enzymes is 0.4, which is within the claimed range of the instant application of 0.1 to 1. 
Pertaining to claim 7, Yukihisa teaches in Example 1 that after the second hydrolysis reaction with a partial lipase from Penicillium cyclopium “The proportion of docosahexaenoic acid in the constituent fatty acids of triglycerides was 51.9%” (paragraph 37, lines 8-9). 
Pertaining to claim 10, Yukihisa specifies that “when the acid value is usually 140 or more, the proportion of docosahexaenoic acid is 50% by weight or more” (paragraph 20, lines 7-8). It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to terminate the hydrolysis reaction when an appreciable amount of DHA has accumulated in the composition, as taught by Yukihisa. One would be motivated to stop the reaction in order to optimize production costs.  
Pertaining to claim 11, Yukihisa teaches “After completion of the 2 hydrolysis, the aqueous layer containing lipase and Glycerin is removed to obtain a mixture containing triglycerides and free fatty acids. The content of docosahexaenoic acid in the free fatty acid obtained here is usually 50% by weight or more since the 1 hydrolysis is carried out until the proportion of docosahexaenoic acid is 50% by weight or more” (paragraph 27, lines 1-5). Therefore, Yukihisa describes a method of recovery of glycerides by removing the aqueous layer.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukihisa in view of Derya et al. (WO 2012/087153; hereafter Derya). 
Pertaining to claims 2 and 3, Yukihisa does not teach that the hydrolysis reaction time to produce 47% DHA is shortened when the partial glyceride lipase is used or that the partial glyceride lipase is specifically Penicillium camemberti. However, Derya teaches a method “to concentrate/enrich the omega-3 PUFA content in the acylglycerol fraction by releasing the rest of the FAs through lipase catalyzed hydrolysis” (page 23, lines 11-13). DHA is an omega-3 PUFA (page 1, lines 11-13). The lipases in the method of Derya belong to the group of lipases which selectively hydrolyse saturated and monounsaturated fatty acids bound to said acylglycerols and discriminate in their hydrolytic activity against omega-3 polyunsaturated fatty acids (page 6, lines 3-5). A lipase derived from Penicillium camemberti is exemplified in Figure 1, described in lines 17-18 of page 10. Derya teaches that Candida cylindracea is also referred to as Candida rugosa (page 4, line 18). For the hydrolysis reaction using the lipase from Candida rugosa, the hydrolysis reaction time is specified as in the range of 2-4 hours (page 28, lines 16-17) and the hydrolysis reaction temperature is specified as 30-50 °C (page 28 lines 8-9). Derya teaches that “it is assumed that the optimized conditions will also be beneficial in lipase-catalyzed omega-3 fatty acid enrichment processes with the other lipases belonging to that group” (page 29, lines 3-5). In the preferred embodiment of Derya, “the oil has a DHA content of less than 10 % before enrichment of the acylglycerols with omega-3 PUFA and has a DHA content of more than 20 % after the enrichment, preferably of more than 30 %” (page 9, lines 1-3). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to further modify the method of Yukihisa to specifically use a partial glyceride lipase from Penicillium camemberti, given that the optimized reaction conditions of Derya pointed to a shortened reaction time of 2-4 hours to achieve a DHA content of more than 30%. 
Pertaining to claim 8, the percentage of EPA was 10.69 after two hydrolysis reactions using the lipase from C. rugosa (Table 10). Derya states “Although the study using the optimized conditions in repeated hydrolysis has been based on the lipase from Candida rugosa as the most promising representative of the group, it is assumed that the repeated hydrolysis under the optimized conditions will also be beneficial in lipase-catalyzed omega-3 fatty acid enrichment processes with the other lipases belonging to that group.” (page 36, lines 22-26). Thus, it is understood that repeated hydrolysis using a Penicillium camemberti lipase would have similar results. Although the EPA area% is not given in Yukihisa, the analogous process of Derya, which uses similar reaction conditions as well as lipases from Candida and Penicillium spp. resulted in at least 5% EPA. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application that the method of Yukihisa could be modified as discussed in the analysis of claim 1 to yield a composition containing least 5% EPA. 
Pertaining to claim 9, Derya teaches that the water-to-oil ratio for the C. rugosa lipase-catalyzed hydrolysis reaction of salmon oil can be between 1:1 and 5:1 (page 18, line 9), which overlaps with the claimed range of 0.2 to 1.1 g feedstock oil. See MPEP 2144.05 regarding the obviousness of overlapping, approaching, and similar ranges.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent Application 17/273,140 in view of Pizaro et al. (Journal of Molecular Catalysis B: Enzymatic, 2012) and Yukihisa. 
As in the instant application, U.S. Patent Application 17/273,140 claims recite a method of producing a composition containing DHA as a constituent fatty acid of glycerides, wherein a feedstock oil is hydrolyzed using a first lipase and second lipase in order to increase the proportion of DHA in the glyceride fraction, and the second lipase is a partial glyceride lipase. U.S. Patent Application 17/273,140 claims do not recite that the first lipase is from Candida cylindracea, but rather that the first lipase is selected from Thermomyces, Pseudomonas, Burkholderia, or Alcaligenes. U.S. Patent Application 17/273,140 claims do not recite a reaction temperature or time limit as in the instant application, either.
Pizaro teaches that the lipase from Candida cylindracea (CCL) has a marked lower hydrolysis rate for PUFAs and further states that “Precisely, this property supports the successful use of this enzyme for Omega-3 fatty acids concentration” (page 11, paragraph 2, lines 1-2 and 7-10). It is obvious to one of ordinary skill in the art to substitute the lipase from the genera of Thermomyces, Pseudomonas, Burkholderia, or Alcaligenes in claims 1-3 of U.S. Patent Application 17/273,140 for the lipase of Candida cylindracea in the instant application with the motivation to increase the concentration of omega-3 fatty acids such as DHA. 
Per above discussion, Yukihisa teaches hydrolysis reaction conditions using lipases derived from Candida and Penicillium. Therefore, it is obvious to one of ordinary skill in the art to optimize the hydrolysis reaction time and temperature as set forth by Yukihisa with the motivation to minimize production costs of the DHA-enriched composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 7:30 AM-5:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CANDICE LEE SWIFT/Examiner, Art Unit 4161                                                                                                                                                                                                       
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657